Citation Nr: 0200961	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  95-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for respiratory 
disturbance due to an undiagnosed illness.

2.  Entitlement to service connection for gastrointestinal 
condition, to include ulcers.

3.  Entitlement to service connection for a sleep disorder.

4.  Evaluation of service-connected chronic prostatitis, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1978 to September 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for arthralgia and arthritis of multiple joints, 
for a nervous disorder, to include post-traumatic stress 
disorder, and for stomach ulcers.  In February 1995, the RO 
denied entitlement to service connection for a chronic 
prostate condition, a sleep disorder, and for residuals of 
exposure to chemicals and smoke in the Persian Gulf under 38 
C.F.R. § 3.317 (phrased above as entitlement to service 
connection for a respiratory disturbance due to undiagnosed 
illness).  During his personal hearing, held in April 1995, 
the veteran informed the Hearing Officer that he was claiming 
a respiratory disturbance as a residual of exposure to 
chemicals and smoke in the Persian Gulf War.  In January 
1996, the Hearing Officer found that this claim was not well-
grounded.  This decision subsumed the RO's previously 
appealed decision.

In an August 1996 decision, the Board denied service 
connection for a psychiatric disorder, to include PTSD, and 
granted service connection for prostatitis.  The Board 
remanded the remaining issues to the RO for further 
development.  In a March 1997 rating decision, the RO 
implemented the Board's grant of service connection for 
prostatitis and assigned a 10 percent rating effective July 
1994.  The veteran appealed the assigned disability rating.  

In October 1999, the RO increased the disability rating for 
prostatitis to 20 percent effective from July 1994.  In 
addition, service connection was granted for PTSD and a 30 
percent rating was assigned from September 1998.  Thereafter, 
the veteran was notified of the grant of service connection 
for PTSD and of the assigned rating as well as his procedural 
and appellate rights.  He did not initiate an appeal as to 
that matter.  

In an August 2001 rating decision, service connection for 
arthralgia of the wrists, knees, and elbows, as due to 
undiagnosed illness, was granted effective from September 
1992.  Thus, that issue was resolved.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West Supp. 
2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In light 
of the foregoing, all issues must be considered on the 
merits.


REMAND

In a VA Form 9 received in February 2000, the veteran 
requested that he be afforded a personal hearing before a 
member of the Board at the RO.  The record does not reflect 
that he was afforded this opportunity.  The RO should 
therefore schedule him for a personal hearing before a member 
of the Board.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for a personal hearing before a member of 
the Board at the RO.

2.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




